Citation Nr: 0004195	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  97-33 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

The propriety of the initial 10 percent disability rating for 
the service-connected residuals of a right ankle fracture.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1989 to July 
1994.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the RO.  

The Board remanded the case in January 1999 for additional 
development.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's service-connected right ankle fracture 
residuals are not shown to be productive of functional 
limitation due to pain consistent with that of more than 
moderate severity; marked bony deformity is not demonstrated.  



CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation in 
excess of 10 percent for the service-connected residuals of a 
right ankle fracture have not been met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 4.71a including Diagnostic 
Codes 5003, 5010, 5271, 5273 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran claims that a service-connected disability is 
more severely disabling than as rated, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  

When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all relevant evidence 
has been obtained and that no further assistance to the 
veteran with respect to this claim is required to comply with 
38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's right ankle 
disability.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

VA regulations require that, where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  Otherwise, the lower rating will be 
assigned.  Id.  

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  Medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  Functional impairment is based on 
lack of usefulness and may be due to pain, supported by 
adequate pathology and evidenced by visible behavior during 
motion.  Many factors are for consideration in evaluating 
disabilities of the musculoskeletal system and these include 
pain, weakness, limitation of motion, and atrophy.  Painful 
motion with the joint or periarticular pathology which 
produces disability warrants the minimum compensation.  38 
C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59.  

Specifically, the applicability of 38 C.F.R. § 4.40 
regarding functional loss due to pain and 38 C.F.R. § 4.45 
regarding weakness, fatigability, incoordination, or pain on 
movement of a joint, must be considered.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The Office of General 
Counsel of VA has explained that, per DeLuca, Diagnostic 
Codes involving disability ratings for limitation of motion 
of a part of the musculoskeletal system do not subsume 
sections 4.40 and 4.45.  O.G.C. Prec. Op. 9-98 (Aug. 14, 
1998).  In applying sections 4.40, 4.45 and 4.59, rating 
personnel must consider the claimant's functional loss and 
clearly explain what role the claimant's assertions of pain 
played in the rating decision.  Id.; Smallwood v. Brown, 10 
Vet. App. 93, 99 (1997).  

The record included an April 1996 private medical treatment 
report which noted that the veteran had an in-service right 
ankle injury in June 1994.  The report noted that, upon 
review of the veteran's chart, there had been minimal 
swelling at the time of the fracture and "some pretty 
significant ecchymosis."  The report noted that the veteran 
reported having continued pain in his right ankle, that he 
had occasionally felt "crunches" when he would put his foot 
down and that he was unable to run due to pain.  The report 
also noted that the veteran walked with no apparent acute 
distress, that there was minimal swelling over the lateral 
malleolus on the right, that his toes had full range of 
motion and that his x-ray study was negative.  

An August 1996 report of VA examination noted that the 
veteran suffered an in-service right ankle injury.  The 
veteran reported that he had experienced occasional swelling, 
stiffness and decreased range of motion.  The report also 
noted that, upon examination, the veteran had a normal gait, 
good function and no secondary skin or vascular changes.  
Additionally, the report indicated that the veteran's 
dorsiflexion and plantar flexion of his right foot was 
approximately two degrees less than that of the left foot, 
but within normal limits.  The report further indicated that 
the inversion and eversion were also within normal limits, 
but slightly decreased on the right foot, as compared to the 
left foot.  The report also noted "a subcutaneous cystic 
feeling protuberance just distal to the inferior margin of 
the lateral malleolus."  The report indicated that the 
protuberance was not tender or functionally significant.  

The record also included reports of private medical treatment 
from July 1997 to August 1999.  A July 1997 entry noted a 
diagnosis, as demonstrated by x-ray studies, of traumatic 
arthritis in the veteran's right ankle and indicated that 
"loose bodies" were present in the right ankle.  The entry 
also noted some restriction and crepitus of the right ankle.  
An August 1997 entry noted that, upon taking Voltaren, the 
veteran was completely pain free, with some continued 
stiffness.  The entry also noted significantly less swelling 
and an improved range of motion.  Furthermore, the entry 
noted that, ultimately, the ankle would need to be operated 
on.  A June 1998 entry indicated that the veteran had reduced 
the frequency of his medication and that his ankle had been 
"doing fairly well."  The entry also noted a very minimal 
crepitus in range of motion, described as "really non-
restricted and non-painful."  A January 1999 entry noted a 
slight crepitus in the right ankle.  An August 1999 entry 
noted that the veteran had increased the frequency of his 
medication and that he worked 12-hour shifts on concrete and 
ladders.  The entry noted that some crepitus was present.  

An August 1999 VA report of medical examination noted that 
the veteran reported that he had experienced some stiffness, 
aching and slight swelling.  The report noted, upon physical 
examination, findings of a "slight puffiness" where the 
ankle joined the foot, a subcutaneous swelling that was not 
tender or of functional significance, and tenderness slightly 
inferior and anterior to the medial malleolus upon deep 
palpation that was not marked.  The report also noted that 
the range of motion of the right ankle was without pain and 
was 15 degrees on dorsiflexion, 20 degrees on plantar 
flexion, 5 degrees on eversion.  All were "slightly limited 
compared to the left ankle."  The report noted that a range 
of motion of 10 degrees of inversion was "identical to the 
left ankle."  Furthermore, the report noted that the 
"[r]ange of motion repeated against resistance did not 
produce pain."  Additionally, the report noted that the 
veteran was able to stand on his tiptoes and heels without 
pain and that no weakness against resistance was 
demonstrated.  The report noted diagnoses of chronic right 
ankle sprain with stiffness and discomfort and history of an 
old healed fracture with traumatic arthritis, visualized on 
x-ray studies.  The examiner added that the veteran's pain 
was such that with medication it did not limit the functional 
ability of the ankle and that he had a strong enough ankle 
and foot that weakness could not be demonstrated.  

A VA x-ray report dated in August 1998 noted that the veteran 
had multiple traumatic joint mice about the right ankle.  

The veteran's service-connected disability, residuals of a 
right ankle fracture, is currently rated as 10 percent 
disabling under the provisions of 38 C.F.R. § 4.71a including 
Diagnostic Codes 5003, 5010 and 5271.  Diagnostic Code 5010, 
traumatic arthritis, indicates that the disability should be 
rated as Diagnostic Code 5003, degenerative arthritis.  

Diagnostic Code 5003 establishes, essentially, three methods 
of evaluating degenerative arthritis which is established by 
x-ray studies:  (1) when there is a compensable degree of 
limitation of motion, (2) when there is a noncompensable 
degree of limitation of motion, and (3) when there is no 
limitation of motion.  Generally, when documented by x-ray 
studies, arthritis is rated on the basis of limitation of 
motion under the appropriate diagnostic code for the joint 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.  

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
provide that painful motion due to degenerative arthritis, 
established by x-ray studies, is deemed to be limitation of 
motion and warrants the minimum rating for a joint, even if 
there is no actual limitation of motion.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 592-93 (1991), Lichtenfels v. 
Derwinski; 1 Vet. App. 484, 488 (1991).  

Under Diagnostic Code 5271, a 10 percent evaluation requires 
moderate limitation of motion of the ankle.  A 20 percent 
evaluation, the maximum under Diagnostic Code 5271, requires 
marked limitation of motion of the ankle.  

Under Diagnostic Code 5273, a 10 percent evaluation is 
assignable for malunion of os calcis or astragalus with 
moderate deformity.  A 20 rating is warranted for marked 
deformity.  

Based on its review of the record, the Board finds that the 
veteran's right ankle disability is not shown to produce a 
more than moderate limitation of function due to pain. The 
August 1999 VA report of examination noted that the veteran's 
range of motion of his right ankle was "slightly limited 
compared to the left" and that the range of motion was 
without pain, even when repeated against resistance.  The 
report also noted that no weakness was demonstrated, but that 
there was some right ankle stiffness and discomfort.  
Additionally, the August 1996 VA report of examination 
indicated a slight decrease in range of motion of the right 
ankle, as compared to that of the left ankle.  Furthermore, 
the private medical evidence noted no more than minimal 
swelling, stiffness and crepitus involving the range of 
motion of the veteran's right ankle.  Findings of related 
marked bony deformity were not demonstrated in the Board's 
opinion.  

Therefore, a rating higher than 10 percent is not warranted 
under the provisions of 38 C.F.R. § 4.71a including 
Diagnostic Codes 5003, 5010 and 5271.  There is no evidence 
of record indicating that the veteran exhibited symptoms 
sufficient to support the assignment of a rating greater than 
10 percent based on findings of marked limitation of motion 
of the ankle.  

The Board has considered whether the veteran is entitled to a 
"staged" rating for his service-connected disability as 
prescribed by the Court in Fenderson v. West, 12 Vet. App. 
119 (1999).  The Board finds, however, that the veteran's 
service-connected right ankle disability is shown to have 
warranted the assignment of a 10 percent rating during the 
entire course of this appeal.  

Consideration has also been given to the provisions of 38 
C.F.R. Parts 3 and 4, whether or not they were raised by the 
appellant, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 and the Board has applied all the provisions of Parts 3 
and 4 that would reasonably apply in this case.  



ORDER

An increased rating for the service-connected residuals of a 
right ankle fracture is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 

